DETAILED ACTION

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 12 May 2021 has been entered in full.  Claims 1-40, 42, 44, and 49-60 are canceled.  Claims 41, 43, 45-48, and 61-66 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to claim 51 for informalities as set forth at p. 2 of the previous Office action (mailed 14 December 2020) is withdrawn in view of the canceled claim (as per the amendment of 12 May 2021).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement:
Claims 41, 43, 45-48, and 61-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection is maintained for the reasons set forth at pp. 3-7 of the previous Office action (mailed 14 December 2020) and for the reasons discussed below.
Applicant’s arguments (pp. 7-13, remarks received 12 May 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the limitations of the amended and new claims.  Applicant points to the specification’s disclosure of antibodies 7G12 and 59D04 which have the functional features now recited in the claims.  Applicant points out that ineffective antibody G7 is not encompassed by the amended claims.  Applicant urges that they are not claiming a new antibody per se but rather a method of employing an antibody having the characteristics recited in the claims, wherein such antibodies are known in the art and commercially available.  Applicant argues that the methods are not based on a mere correlation, but on the discovery that CLPTM1 is caused to localize to the cell surface of immune cells in inflammatory conditions.
This has been fully considered but is not found to be persuasive.  The claims broadly recite a method of treating a large genus of inflammatory lung disorders comprising administering a CLPTM1 antibody that is defined solely in terms of function.  While two antibodies described in the specification may meet the functional limitations 
Applicant points to the declaration submitted under 37 CFR 1.132 by co-inventor Dr. Andries Blokzijl.  The declaration sets forth results of experiments showing that CLPTM1 is expressed at the surface of alveolar macrophages in lung tissue of patients having undergone lung surgery, corresponding to a “field effect” of macrophages responding to a tumor.  Applicant points to Stearman et al. (annexed to the declaration) as further evidence of the field effect phenomenon.  The Declarant concludes that alveolar macrophages responding to an inflammatory stimulus in diseased lungs express CLPTM1 on the cell surface and represent a possible target for antibodies that bind to the extracellular domain of CLPTM1.  The Declarant further states that alveolar macrophages have been reported to play a role in COPD and emphysema, citing Vlahos et al. and Dehle et al. (annexed to the declaration) in support thereof.  Applicant 
The Blokzijl declaration submitted under 37 CFR 1.132 with the response received 12 May 2021 is insufficient to overcome the rejection of claims 41, 43, 45-48, and 61-66 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the following reasons.  While CLPTM1 appear to be expressed in alveolar macrophages taken from near a tumor excision site as per Figure 1 of the declaration, and that such may be related to a field effect of inflammation surrounding the site as suggested by Stearman et al., such does not imply that administering an antibody that binds CLPTM1 would have a beneficial effect on lung inflammation.  For example, Stearman et al. indicate that several genes are differentially regulated in macrophages near a tumor site compared with other macrophages.  See Figure 5.  It is unpredictable which, if any, of these differentially regulated genes could be a viable target for developing an anti-inflammatory therapeutic agent.  Indeed, Stearman et al. only discuss these differentially regulated genes in terms of their use in diagnostics, not as drug targets.  Vlahos et al. and Dehle et al. also show that many genes are differentially expressed in macrophages during COPD and emphysema.  There would have been no reason to predict that CLPTM1 would constitute a viable drug target site based on these reports.
Applicant agues to the specification as showing that antibodies binding to the extracellular domain of CLPTM1 exhibit immunosuppressive and anti-inflammatory effects, and points to Example 8 ad Figures 9, 10, and 11 in support thereof.  Applicant particularly points to Figure 9 as showing a change in cytokine expression in treated 
This has been fully considered but is not found to be persuasive.  Cells in in a controlled culture environment do not behave the same way they would in an organism wherein they are affected by many circulating factors and microenvironments.  The results in Example 8, while promising, are still preliminary.  As stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.  That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”
  Applicant reviews the factors that the courts have indicated must be considered when making a determination regarding enablement, and concludes that no undue experimentation would have been required for the skilled artisan to make and use the claimed invention.  This has been fully considered but is not found to be persuasive.  Due to the large quantity of experimentation necessary to determine which inflammatory lung disorders can be treated with the genus of CLPTM1 antibodies defined only by function as recited by the claims, the lack of specific direction/guidance presented in the specification regarding the same, the absence of working examples directed to 

Written Description:
Claims 41, 43, 45-48, and 61-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons set forth at pp. 7-9 of the previous Office action (mailed 14 December 2020) and for the reasons discussed below.
Applicant’s arguments (pp. 13-15, remarks received 12 May 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the limitations of the claims and urges that the claims are not directed to antibodies per se but rather methods employing a reagent defined by its function.  Applicant argues that it is well-accepted in the art that a method employing functionally-defined components comply with the written description requirement in the absence of a disclosure of structural features of the antibody.  Applicant points to US 
This has been fully considered but is not found to be persuasive.  The courts have made no distinction between clams directed to antibodies per se and methods of using antibodies when determining whether or not a genus of antibodies recited in the claims has been adequately described in the specification under 35 U.S.C. 112(a).  See In re Alonso, No. 08-1079 (Fed. Cir. 2008).  Also, it is noted that MPEP §2163 provides numerous examples of both products and methods in its discussion of written description.  Regarding the issued patents, it is noted that each patent application is examined on its own merits and fact patterns.  The amount of functional limitations recited in the claims, as well as the number of species of antibodies available in the prior art or fully described in the specifications, is unique for each application.  Thus, issuance of method claims reciting a genus of antibodies in an unrelated issued U.S. Patent has no bearing on the instant application’s prosecution.
Applicant refers to the previous Office action’s citation of the USPTO guidelines.  Applicant is advised that the guidelines have been archived and are no longer relied upon in support of the instant rejection.
Applicant discusses Fiers v. Revel (full citation in remarks), characterizing it as being directed to written description of DNA encoding for proteins whereas the instant fact pattern involves written description issues for methods of using antibodies.  Applicant also discusses Amgen v. Chugai (full citation in remarks), characterizing it as being directed to written description of EPO, DNA, and host cells, whereas the instant 
This has been fully considered but is not found to be persuasive.  Fiers v. Revel and Amgen v. Chugai were both cited for their general statements regarding the legal principles involved with adequate written description and thus are relevant to the issue of written description in any case.  As discussed above, the courts and the MPEP have made no distinction between categories of invention when discussing written description.  The fact pattern of the instant case are as follows.  The claims recite methods of administering antibodies for therapeutic effect.  The antibodies are described in the claims only with reference to their function, but not their structures.  The specification only refers to two antibodies that have the recited functions, i.e., 7G12 and 59D04.  Such is not representative of the large genus recited in the claims.  Furthermore, the specification has not provided other relevant identifying characteristics, such as a structure-function correlation, such that the ordinary skilled artisan would have been able to predict with a reasonable degree of confidence the structure of an antibody included in the genus from a recitation of its function.  Accordingly, the rejection is maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
04 June 2021